Order affirmed, not in the exercise of any discretion, but as a matter of law, and stay vacated, without costs. Held, we are of the opinion that the application for the writ of certiorari was properly denied, even if the action of the commissioners was not in compliance with the statute* and their designations not made as required by the act. We do not pass upon that question. All concurred.

 See Laws of 1917, chap. 623, amdg. Liquor Tax Law (Consol. Laws, chap. 34; Laws of 1909, chap. 39), § 8, subd. 9, If c, els. (l)-(4).— [Rep.